ORDER GRANTING SUMMARY JUDGMENT
HOEVELER, District Judge.
THIS CAUSE having come before the Court on the motion of the Plaintiff for summary judgment, and the Court having considered the record in this cause and being otherwise duly advised in the premises, it is
ORDERED AND ADJUDGED that said motion is granted, as there are no genuine issues of material fact and Plaintiff is entitled to judgment as a matter of law.
The issues raised by Defendant in opposition to Plaintiffs motion are not cognizable in this action but are rather the type of issues properly raised in a timely appeal from the administrative decision imposing the penalty.
Because Defendant failed to avail himself of the right to appeal the June 19, 1979 administrative order (pursuant to 7 U.S.C. § 2048(b)(3)), the order has now become final and unappealable. The Farm Labor Contractor Registration Act specifically provides that “the validity and appropriateness of the final order imposing the penalty shall not be subject to review” in an action by the Government to recover the amount assessed. 7 U.S.C. § 2048(b)(4). Thus, this Court lacks the power to consider the issues raised by Defendant.
For the foregoing reasons and based upon additional authorities developed in Plaintiff’s memoranda of law, summary judgment shall be entered in favor of the Plaintiff and against the Defendant. It is further
ORDERED AND ADJUDGED that the Government shall, within ten (10) days of the date of this order, submit an appropriate form of judgment, including as elements of the judgment the applicable interest and its costs of this action.